Citation Nr: 0529724	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lumbosacral strain with 
herniated and degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1987 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

This case was before the Board in October 2003 when the Board 
granted service connection for residuals of left patella 
dislocation and remanded claims of service connection for 
right ankle disability and lumbosacral strain with herniated 
and degenerative disc disease.  Thereafter, by a March 2005 
rating action, the RO granted service connection for the 
right ankle disability.  Consequently, the only issue 
remaining on appeal is the one listed on the title page 
above.


FINDING OF FACT

The veteran does not have lumbosacral strain with herniated 
and degenerative disc disease due to disease or injury in 
service.  


CONCLUSION OF LAW

The veteran does not have lumbosacral strain with herniated 
and degenerative disc disease that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from February 1987 to March 
1988.  The veteran was granted service connection for a 
bilateral foot disability by way of a rating decision dated 
in September 1999, a left knee disability by way of a Board 
decision dated in October 2003, and a right ankle disability 
by way of a rating decision dated in March 2005.  

Service medical records (SMRs) reflect that the veteran was 
seen for low back pain and mid-thoracic discomfort in 
December 1987.  The SMRs reflect that the veteran had mild 
spasms in the lumbosacral area, slow range of motion, and 
small spasms in the middle back.  Deep tendon reflexes were 
within normal limits.  He was advised not to run or lift over 
twenty pounds for five days.  An examination conducted for a 
physical evaluation board dated in December 1987 was negative 
for any reference to a back disability.  

A magnetic resonance imaging (MRI) of the lumbar spine 
performed in June 1997 by J. Mueller, M.D., revealed a small 
bony canal with small thecal sac in the middle and lower 
lumbar portions.  There was a disc bulge at L4-5 with 
moderate stenosis at that level.  There was a left lateral 
focal disc herniation at L5-S1, with impingement on the left 
S1 nerve root.  

Associated with the claims file is a physical medicine and 
rehabilitation consultation from C. Salzberg, M.D., dated in 
May 1998.  The consultation reflects that the veteran had 
been injured on the job when he slipped and fell on a wet 
floor at work and landed on his upper and lower back.  He 
denied any previous or subsequent injuries.  He reported pain 
in his neck, middle back, and lower back.  An MRI of the 
lumbar spine revealed a small bony canal with small thecal 
sac in the middle and lower lumbar portions.  There was a 
disc bulge at L4-5 with moderate stenosis at that level.  
There was a left lateral focal disc herniation at L5-S1, with 
impingement on the left S1 nerve root.  Dr. Salzberg stated 
that the veteran's subjective complaints and the objective 
findings were consistent with the mechanism of injury during 
his work-related accident that occurred in October 1996.  He 
concluded that the veteran's symptomatology and resultant 
disability arose out of and occurred during the course of his 
employment.

Treatment reports from Cypress Coast Physical Therapy dated 
in July 1998 reflect that the veteran underwent physical 
therapy for his low back pain.

An MRI performed by A. Nathanson, M.D., dated in November 
1998 revealed left L5-S1 extrusion, modest shallow L4-5 
central protrusion and annular bulge, and mild congenital 
central canal stenosis.  

Also associated with the claims file are private treatment 
reports from M. Leaton, M.D., dated from August 1998 to 
February 2000.  The veteran complained of left-sided low back 
pain in August 1998 for which he received a lumbar epidural 
spinal block.  The veteran underwent a repeat lumbar epidural 
spinal block twice in February 1999, once in January 2000, 
and once in February 2000.

Associated with the claims file are several letters and 
examination reports from M. Howard, M.D., dated from November 
1998 to December 1999.  Dr. Howard examined the veteran for 
low back pain.  Dr. Howard reported that the veteran suffered 
from multi-level caudal lumbar disc degeneration with 
degenerative protrusions and isthmic L-3 spondylolysis with 
grade I L3-4 spondylolisthesis.  Dr. Howard opined that the 
veteran suffered from a congenital anomaly in the L3 region 
which he believed was a spondylolysis.  He reported that this 
predisposed the veteran to back or repeat back injuries.  He 
reported that the veteran had injured his back on a number of 
occasions over the years on an episodic basis and he 
specifically referred to a basketball accident while the 
veteran was in college.  He also referenced an industrial 
accident in October 1996.  Dr. Howard did not attribute any 
back problem to the veteran's time in service.  

Physical therapy records from Community Hospital of the 
Monterey Peninsula reflect that the veteran underwent 
physical therapy for low back pain in January 2000.

Associated with claims file is a disability and impairment 
evaluation from J. Steinberg, M.D., dated in June 2001, which 
was prepared in conjunction with a worker's compensation 
claim.  Dr. Steinberg reported that the veteran injured his 
back while working as a stocker.  The veteran twisted to lift 
a pallet and as he did so, pain shot through his back.  Dr. 
Steinberg reported that the veteran had a twenty-year history 
of back injuries.  The medical records relied upon by Dr. 
Steinberg did not reference any in-service injury to the 
veteran's back.  The veteran's medical records reflected that 
he incurred a back injury playing basketball in college, he 
was involved in a recreational vehicle accident in May 1992 
which resulted in back pain, he had a work-related accident 
in October 1996, and he was involved in a rear impact motor 
vehicle accident in December 1999.  

The veteran was afforded a VA examination in July 2001.  The 
examiner reported that the veteran had a history of multiple 
injuries to his back from slips and falls and a motor vehicle 
accident.  The examiner diagnosed the veteran with chronic 
lumbosacral strain with herniated and degenerative disc 
disease of the lumbar spine.  He reported that the etiology 
of the veteran's back disability and arthritis was unknown 
and unrelated to any knee or ankle problems.  An x-ray of the 
spine revealed osteophyte formation at L3-L4 with disc space 
narrowing and partial sacralization of L5 on the left side.

An MRI was performed by M. Levey, M.D., in August 2004.  Dr. 
Levey reported that the veteran had grade I spondylolisthesis 
of L3 on L4, mild diffuse broad based disc bulge at L3-L4, 
central disc protrusion at L4-L5, and left-sided disc 
protrusion at L5-S1.

Outpatient treatment reports from VA dated from October 1999 
to October 2004 were also associated with the claims file.  
In June 2000, the veteran was seen for back pain.  The 
examiner reported that the veteran had a long history of back 
pain and complaints of exacerbations.  He was reported to 
have initially injured his back in 1987 after heavy lifting.  
Since then he had periodic problems with his back.  The 
examiner reported that the veteran had probable lumbar 
radiculopathy.  In August 2000, the veteran was seen for 
chronic back pain.  The examiner reported that some of the 
veteran's back pain might be related to work injuries and 
some of the back pain might be related to military injuries.  
His back pain was noted to be somewhat permanent and 
stationary.  The veteran was diagnosed with chronic back pain 
and treated conservatively.  Notes in February 2001, May 
2001, June 2001, and July 2001 reflect that the veteran 
reported that he injured his back loading materials on a 
truck with pain lasting intermittently for one year.  In 
1996, he slipped and after an MRI was accomplished he was 
informed he had pinched a nerve.  In October 2004, the 
veteran was noted to be scheduled for back surgery in two 
days.  Later that month the veteran was noted to be status-
post back surgery and to be doing better.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exits, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Board notes that the veteran was treated for a back 
injury in service in December 1987.  A physical evaluation 
board examination dated later that month was negative for any 
diagnosis of a chronic back disability.  

The evidence of record reveals he underwent an MRI in June 
1997 which revealed a small bony canal with small thecal sac 
in the mid and lower lumbar portions, a disc bulge at L4-5 
with moderate stenosis at that level, and a left lateral 
focal disc herniation at L5-S1, with impingement on the left 
S1 nerve root.  In May 1998, Dr. Salzberg reported that the 
veteran slipped and fell at work and injured his back in 
October 1996, almost nine years after service.  He concluded 
that the veteran's symptomatology and resultant back 
disability arose out of and occurred during the course of his 
employment.  He provided no opinion linking the veteran's 
current disability to any injury in service.  

Dr. Howard opined that the veteran suffered from a congenital 
anomaly in the L3 region which he believed was a 
spondylolysis.  He reported that this predisposed the veteran 
to back or repeat back injuries.  He reported that the 
veteran had injured his back on a number of occasions over 
the years on an episodic basis and he specifically referred 
to a basketball accident while the veteran was in college.  
He also referenced an industrial accident in October 1996.  
Dr. Howard did not attribute any back problem or portion 
thereof  to the veteran's time in service.  

Dr. Steinberg reported that the veteran had a twenty-year 
history of back injuries.  Dr. Steinberg did not reference 
any back injury in service nor did he opine that the 
veteran's current back disability was related to the 
veteran's military service.  

The VA examiner diagnosed the veteran with chronic 
lumbosacral strain with herniated and degenerative disc 
disease of the lumbar spine.  He reported that the etiology 
of the veteran's back disability was unknown and unrelated to 
any service-connected knee or ankle problems.  

In August 2000, the veteran was seen by VA for chronic back 
pain.  The examiner reported that some of the  veteran's back 
pain might be related to work injuries and some of the back 
pain might be related to military injuries.  His back pain 
was noted to be somewhat permanent and stationary.  The 
veteran was diagnosed with chronic back pain and treated 
conservatively.

The evidence of record, taken as a whole, does not reflect 
that the veteran's current low back disability is related to 
service.  The veteran was treated for a back complaint one 
time in service.  He was not treated again until an MRI was 
performed in June 1997.  The veteran's private physicians 
have attributed his back pain to various back injuries over 
the years but none relates any current disability to his 
military service.  While a VA physician stated that the 
veteran's current disability might be related to work related 
injuries or it might be related to his military service, this 
opinion is equivocal at best and does not establish that the 
veteran's current disability is traceable to his military 
service.  In fact the absence of any problem when the veteran 
separated from service or for several years thereafter is of 
greater evidentiary weight than the VA practitioner's 
suggestion that some of his back pain might be attributed to 
military service.  The evidence, as already noted, tends to 
show that the veteran had injuries other than during military 
service that caused his lumbosacral strain and disc disease.  
Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection on a direct basis.  

The evidence of record also fails to establish that the 
veteran's current low back disability resulted from his 
service-connected ankle disability or knee disability.  At 
the VA examination in June 2001, the VA examiner opined that 
the veteran's low back disability was not related to his 
service-connected disabilities.  Furthermore, the evidence of 
record reveals several back injuries over the years since 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection on a secondary basis.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for lumbosacral strain with herniated and 
degenerative disc disease.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in March 2000.  The 
veteran's case was remanded by the Board in October 2003.  
The RO wrote to the veteran in May 2004 and informed him of 
the evidence he needed to substantiate his claim of service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although all notices required by the VCAA may 
not have been provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that service connection for lumbosacral strain 
with herniated and degenerative disc disease should be 
granted.  


ORDER

Entitlement to service connection for lumbosacral strain with 
herniated and degenerative disc disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


